DETAILED ACTION
This is the Office action based on the 16981560 application filed September 16, 2020, and in response to applicant’s argument/remark filed on June 16, 2022.  Claims 1-3, 5-16 and 19-26 are currently pending and have been considered below.  Applicant’s cancellation of claims 4 and 17-18 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding claim 1, the terms “hydroxy acid component” and “polyol component” are not clear.  These terms are not conventional, and the specification fails to define these terms.  According to MPEP 2173.05(a), “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969)”.      In the instance case, one of ordinary skill in the art would not be clear about the metes and bounds of a hydroxy acid component or a polyol component.  For examples, does a hydroxy acid component include additional compounds beside hydroxy acid ?  What is the minimum amount of hydroxy acid to be considered a hydroxy acid component ? Can a component comprising 0.0001 wt.% of a hydroxy acid be considered a hydroxy acid component ?  If a component includes 1 wt.% of a polyol and 99 wt.% of a hydroxy acid, can it be considered a polyol component ?      Examiner suggests using generic terms, e.g. first component, wherein the first component comprises a hydroxy acid; second component, wherein the second component comprises a polyol, etc.      According to broadest reasonable interpretation, for the purpose of examining a hydroxy acid component is any component that includes at least one molecule of a hydroxy acid, and a polyol component is any component that includes at least one molecule of a polyol.
Claims 22-25 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.  It is noted that claim 15 is clear because it properly defines the hydroxy acid component and the polyol component.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 23 and 25 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akutsu et al. (U.S. PGPub. No. 20150232704), hereinafter “Akutsu”: --Claims 1, 25: Akutsu teaches a polishing composition, comprisingan abrasive, such as ceria ([0052]) having average particle diameter 1 nm -300 nm ([0077]);a carboxylic acid, such as lactic acid ([0140]), at a concentration of preferably 0.0001-10 wt.% ([0139]);a water-soluble polymer, such as polyvinyl alcohol ([0143]) at a concentration of preferably 0.01-5 wt.% ([0144]); andwater ([0050]).      It is noted that polyvinyl alcohol is a polyol, and lactic acid has one carboxyl group and one hydroxyl group.     Alternately, although Akutsu does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Akutsu in the absence of an unexpected result.      Akutsu further teaches that the pH is 3-7 ([0148]).  As evidenced by Merricks et al. (“Evolution and Revolution of Cerium Oxide Slurries in CMP”, Ferro Electronic Material Systems, 2015), ceria abrasives have a positive zeta potential in this pH range (see the graph of zeta potential vs. pH in this reference). --Claim 23: Akutsu further teaches that the water-soluble polymer may comprise polyoxyethylene diglyceryl ether ([0055]).

 Claims 1-3, 5-7, 9, 15-16, 19-20, 22-23 and 25 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kachi et al. (U.S. PGPub. No. 20150232705), hereinafter “Kachi”: --Claims 1, 15, 2, 3, 5, 6, 7, 9, 16, 19, 20, 22, 23, 25: Kachi teaches a polishing composition for silicon oxide ([0019]), comprisingan abrasive, such as ceria ([0037]) having average particle diameter 5 nm -500 nm ([0041]), presents at a concentration 0.005-15 wt.% ([0042]);one or more complexing agents, such as glyceric acid and lactic acid ([0046]), presents at a concentration of 0.001 g/L-10 g/L ([0046, 0052]);a nonionic compound, such as polyoxypropylene glyceryl ether ([0028]) at a concentration of 0.01-15 g/L ([0028, 0032]); andwater ([0034]).      It is noted that polyoxypropylene glyceryl ether is a polyol, glyceric acid has one carboxyl group and two hydroxyl groups, and lactic acid has one carboxyl group and one hydroxyl group.     Alternately, although Kachi does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Akutsu in the absence of an unexpected result.      Akutsu further teaches that the pH is 3-10 ([0069-0071]).  As evidenced by Merricks et al. (“Evolution and Revolution of Cerium Oxide Slurries in CMP”, Ferro Electronic Material Systems, 2015), ceria abrasives have a positive zeta potential in this pH range (see the graph of zeta potential vs. pH in this reference). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 2-3, 5-6, 9, 20, 22 rejected under 35 U.S.C. 103 as obvious over Gagliadi et al. (PCT/US2017/017379, published as U.S. PGPub. No. 20210189175), hereinafter “Gagliadi”: --Claims 15, 2, 3, 5, 6, 16, 20, 22: Gagliadi teaches a polishing composition, comprising an abrasive, such as ceria ([0049]) having average particle of at least 0.5 um ([0054]) and a particle composite diameter at least 5 um ([0053]), presents at a concentration 0.16 wt.% ([0058]);complexing agents that comprise carboxylic acid groups and hydroxyl groups, such as glyceric acid and lactic acid ([0042]), presents at a concentration of 0.01-3 wt.% ([0033, 0045]);a thickening agent, such as polyvinyl alcohol ([0036]), presents at a concentration of 0.01-3 wt.% ([0033, 0045]).     Gagliadi further discloses that the pH of the polishing composition may range from acidic to near-neutral to basic ([0038]).  As evidenced by Merricks et al. (“Evolution and Revolution of Cerium Oxide Slurries in CMP”, Ferro Electronic Material Systems, 2015), ceria abrasives have a positive zeta potential in this pH range (see the graph of zeta potential vs. pH in this reference).     It is noted that glyceric acid has one carboxyl group and two hydroxyl groups, and lactic acid has one carboxyl group and one hydroxyl group.      Although Gagliadi does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Gagliadi in the absence of an unexpected result.
--Claim 9: Gagliadi teaches the invention as above.  Gagliadi further teaches that the polishing composition is capable of polishing any substrate for which polishing is desirable, such as silicate glass ([0062]).  

Claims 7-8 and 10-14  rejected under 35 U.S.C. 103 as obvious over Gagliadi as applied to claim 15 above, and further in view of Akutsu:--Claim 8, 10: Gagliadi teaches the invention as above.  Gagliadi further teaches that the polishing composition may be prepared by making an abrasive component ([0074]) and a fluid component ([0075]), then mixing them 3 minutes prior to use ([0076]).  Gagliadi fails to teach the abrasive component may be stored with the water.         Akutsu, also teaches that the polishing composition may be stored by divided into the ceria abrasive slurry and a liquid containing the additives ([0151-0155]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to store the polishing composition by separately store a first liquid comprising the ceria abrasives and water, and a second liquid comprising other additives, i.e. the carboxylic acid and the thickening agent, prior to using in the invention of Gagliadi, as taught by Akutsu. --Claims 7, 11, 12, 13, 14: Gagliadi further teaches that the polishing composition is capable of polishing any substrate for which polishing is desirable, such as silicate glass ([0062]).  Akutsu further teaches that the polishing composition is used to selectively polish silicon oxide with respect to polysilicon or silicon nitride ([0142, 0161]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to selectively polish silicon oxide with respect to polysilicon or silicon nitride in the invention of Gagliadi because Gagliadi teaches that the polishing composition is capable of polishing any substrate for which polishing is desirable, such as silicate glass, but fail to teach polishing a silicon oxide with respect to polysilicon or silicon nitride, and Akutsu teaches that the polishing composition may be effective in performing such selective polishing.        It is noted that claim 7 is directed to a composition.   The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2.
Claims 2, 5-18 and 20  rejected under 35 U.S.C. 103 as obvious over Akutsu et al. (U.S. PGPub. No. 20150232704), hereinafter “Akutsu”, in view of Gagliadi: --Claims 1, 15, 2, 5, 6, 9, 20: Akutsu teaches a polishing composition, comprisingan abrasive, such as ceria ([0052]) having average particle diameter 1 nm -300 nm ([0077]);a carboxylic acid, such as lactic acid ([0140]), at a concentration of preferably 0.0001-10 wt.% ([0139]);a water-soluble polymer, such as polyvinyl alcohol ([0143]) at a concentration of preferably 0.01-5 wt.% ([0144]); andwater ([0050]).      It is noted that polyvinyl alcohol is a polyol, and lactic acid has one carboxyl group and one hydroxyl group.     Akutsu fails to teach a carboxylic comprising one carboxyl group and two to three hydroxyl group.     Gagliadi teaches a method of polishing any substrate for which polishing is desirable, such as silicate glass, by using  slurry comprising ceria abrasives, polyvinyl alcohol and carboxylic acid, teaches that the carboxylic acid may be glyceric acid and lactic acid ([0042]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use glyceric acid and/or lactic acid as an equivalent substitution to lactic acid for the carboxylic acid in the invention of Akutsu..      Akutsu further teaches that the pH is 3-7 ([0148]).  As evidenced by Merricks et al. (“Evolution and Revolution of Cerium Oxide Slurries in CMP”, Ferro Electronic Material Systems, 2015), ceria abrasives have a positive zeta potential in this pH range (see the graph of zeta potential vs. pH in this reference). --Claims 7, 11, 13: Akutsu further teaches that the polishing composition is used to selectively polish silicon oxide with respect to polysilicon or silicon nitride ([0142, 0161]). --Claims 8, 10: Akutsu teaches the invention as above.  Akutsu further teaches that the polishing composition may be stored by divided into the ceria abrasive slurry and a liquid containing the additives ([0151-0155]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to store the polishing composition by separately store a first liquid comprising the ceria abrasives and water, and a second liquid comprising other additives, i.e. the carboxylic acid and the water-soluble polymer, prior to using. --Claims 12, 14: Akutsu further teaches that the polishing composition is used to selectively polish silicon oxide with respect to polysilicon or silicon nitride ([0161]).--Claim 16: Akutsu further teaches that the content of the abrasive is preferably 0.005-5 wt.% ([0080-0081]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use ceria abrasive in the polishing composition at a content of 0.2 wt.% or less. --Claim 17: It is noted that the content of the carboxylic acid relative to the content of the abrasive overlaps the range 40:100 recited in claim 17. --Claim 18: Although Akutsu is silent about a molecular weight of the polyvinyl alcohol, Akutsu further discloses that the composition comprise a cationic polymer having molecular weight  100-300,000 ([0135]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use polyvinyl alcohol having molecular weight of 500 or less in the invention of Akutsu.

Claims 7-8 and 10-14  rejected under 35 U.S.C. 103 as obvious over Kachi as applied to claim 15 above, and further in view of Akutsu:--Claim 8, 10: Kachi teaches the invention as above.           Akutsu, also teaches that the polishing composition may be stored by divided into the ceria abrasive slurry and a liquid containing the additives ([0151-0155]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to store the polishing composition by separately store a first liquid comprising the ceria abrasives and water, and a second liquid comprising other additives, i.e. the complexing agent and the nonionic compound, prior to using in the invention of Kachi, as taught by Akutsu. --Claims 7, 11, 12, 13, 14: Kachi further teaches that the polishing composition is capable of polishing any substrate for which polishing is desirable ([0015-0019]).  Akutsu further teaches that the polishing composition is used to selectively polish silicon oxide with respect to polysilicon or silicon nitride ([0142, 0161]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to selectively polish silicon oxide with respect to polysilicon or silicon nitride in the invention of Kachi because Kachi teaches that the polishing composition is capable of polishing any substrate for which polishing is desirable, such as silicate glass, but fail to teach polishing a silicon oxide with respect to polysilicon or silicon nitride, and Akutsu teaches that the polishing composition may be effective in performing such selective polishing.        It is noted that claim 7 is directed to a composition.   The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2.
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previous rejection under 35 U.S.C. 112(b) should be withdrawn, examiner disagreed.  As explained above, the terms “hydroxy acid component” and “polyol component” are not clear.  These terms are not conventional, and the specification fails to define these terms.--Regarding Applicant’s perfecting the effective filing date of March 22, 2018 of the present application, the rejection based on Hanano is withdrawn.--Regarding Applicant’s argument that the cited prior art fail to teach the amended feature in claim 15, this argument is persuasive but is mood in view of the new ground of rejection based on newly found arts.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713